J-S54033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INT. OF: H.T., A MINOR          :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
                                        :
 APPEAL OF: S.M., MOTHER                :   No. 974 MDA 2020

              Appeal from the Decree Entered June 24, 2020
     In the Court of Common Pleas of Dauphin County Orphans' Court
                          at No(s): 24 AD 2020

 IN THE INT. OF: S.T., A MINOR          :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
                                        :
 APPEAL OF: S.M., MOTHER                :   No. 975 MDA 2020

              Appeal from the Decree Entered June 24, 2020
     In the Court of Common Pleas of Dauphin County Orphans' Court
                         at No(s): 25-AD-2020


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                    FILED FEBRUARY 09, 2021

     S.M. (“Mother”) appeals from the Decrees granting the Petitions filed by

Dauphin County Social Services for Children and Youth (the “Agency”) to

involuntarily terminate her parental rights to her minor, dependent children,

S.T. (a female born in August 2015), and H.T. (a female born in August 2016)

(collectively, the “Children”), pursuant to the Adoption Act, 23 Pa.C.S.A.
J-S54033-20


§ 2511(a)(2), (5), (8) and (b), and to change their permanency goals to

adoption under the Juvenile Act, 42 Pa.C.S.A. § 6351.1, 2 We affirm.

       The trial court ably set forth the factual background and procedural

history in its Opinion, which we adopt as though fully set forth herein. See

Trial Court Opinion, 8/25/20, at 1-11. Briefly, the Agency took the Children

into its care and custody on July 16, 2018. Id. at 2. “The main conditions

which led to placement were Mother’s homelessness, which was connected to

her mental health condition, drug use and lack of income.” Id. at 16. The

Agency provided Mother with services, and also provided her assistance with

housing and mental health programs. Id.

       On May 1, 2020, the Agency filed the termination and goal change

Petitions. On June 3, 2020, the trial court held an evidentiary hearing. The

Agency presented the testimony of Agency caseworker Nicole Martin, who was

assigned to the family, and Agency paralegal Kathryn Sherman. N.T., 6/3/20,

at 5, 7-8, 55. Mother testified on her own behalf, and presented the testimony

of Randi Matson (“Matson”), a program specialist with Samara: Nurture and



____________________________________________


1 The trial court appointed Heather L. Paterno, Esquire, as the Children’s
guardian ad litem (“GAL”), and Sarah E. Hoffman, Esquire (“Attorney
Hoffman”), as the Children’s legal interests counsel, both of whom were
present at the termination hearing.

2The trial court also terminated the parental rights of J.T., Jr., (“Father”) and
any unknown father to the Children. Neither Father nor any unknown father
has filed an appeal or a brief in this matter. See Trial Court Opinion, 8/25/20,
at 1.

                                           -2-
J-S54033-20


Education for Parents (“Samara”). Id. at 60, 88. Attorney Hoffman presented

the testimony of Agency caseworker Valerie Broody (“Broody”), who

permanently assumed the case in April 2020. Id. at 100. The GAL cross-

examined Broody. Id. at 103.

     On June 24, 2020, the trial court entered Decrees terminating Mother’s

parental rights and changing Children’s permanency goals to adoption. On

July 23, 2020, Mother timely filed Notices of Appeal, along with Concise

Statements, pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).        On August 13,

2020, this Court, sua sponte, consolidated the appeals.

     Mother raises the following issues for review:

     I. Whether the [t]rial [c]ourt erred and/or abused its discretion by
     terminating the parental rights of Mother, pursuant to 23
     Pa.C.S.A. [§] 2511(a)(2), where Mother presented evidence that
     she was able to provide essential parental care, control, and
     subsistence necessary for the child’s physical and mental well-
     being because any conditions that lead [sic] to placement were
     remedied by Mother?

     II. Whether the [t]rial [c]ourt erred and/or abused its discretion
     by terminating the parental rights of Mother, pursuant to 23
     Pa.C.S.A. [§] 2511(a)(5), where Mother presented evidence that
     the conditions which led to the placement of the [Children] no
     longer exist?

     III. Whether the [t]rial [c]ourt erred   and/or abused its discretion
     by terminating the parental rights       of Mother, pursuant to 23
     Pa.C.S.A. [§] 2511(a)(8)[,] where        Mother presented evidence
     that the conditions which led to the     placement of the [Children]
     no longer exist?




                                    -3-
J-S54033-20


Mother’s Brief at 7.3

       We will address Mother’s claims together, as she does so in the

Argument section of her brief. Mother argues that, contrary to the trial court’s

findings, she completed the service goals and objectives created for her by

the Agency. See id. at 14-18. According to Mother, she satisfied the first

goal (i.e., cooperate and comply with the Agency) by attending all court

hearings, signing all releases, and maintaining regular contact with the

Agency.    Id. at 14.     Regarding the second goal (i.e., demonstrate mental

health stability), Mother claims that she obtained two mental health

evaluations, and followed through with treatment. Id. at 14-15.

       As to the third goal (i.e., demonstrate understanding of Children’s

developmental and emotional needs), Mother argues that she has attended

every appointment or visitation opportunity. Id. at 15-16. Mother points to

Matson’s testimony that Mother has a strong bond with Children; Mother

engages with Children; and Matson did not observe any safety concerns during


____________________________________________


3  In her Concise Statement, Mother also claimed that the trial court erred
and/or abused its discretion by finding that the evidence was sufficient to
terminate her parental rights pursuant to 23 Pa.C.S.A. § 2511(b). However,
a challenge under section 2511(b) does not appear in her Statement of
Questions Involved, nor has she discussed the requirements of section
2511(b) in her brief. Thus, Mother has abandoned any challenge to the trial
court’s determination that termination is in Children’s best interests. See
Pa.R.A.P. 2116(a) (stating that “[n]o question will be considered unless it is
stated in the statement of questions involved or is fairly suggested thereby.”).
Nevertheless, as we discuss infra, we would conclude that the Agency satisfied
its burden with regard to section 2511(b).


                                           -4-
J-S54033-20


their visits.   Id. at 16.   Further, Mother asserts that she was unable to

complete all of her parenting classes because the class times conflicted with

her work schedule. Id. at 17; see also id. (claiming that she “was forced

into a situation where she had to choose between complying with [A]gency

goal number four (4) regarding maintaining employment and a stable source

of income/housing versus attending parenting classes and complying with

[A]gency goal number three (3).”).

      Mother contends that she fully complied with the fourth goal (i.e.,

demonstrate an ongoing ability to meet Children’s basic needs). Id. at 17.

Mother argues that she has appropriate housing in Harrisburg, Pennsylvania.

Id. Mother acknowledges that she was unable to work her regular shift for a

while due to COVID-19 restrictions, but states that she is once again working

full time. Id. at 17-18.

      Finally, Mother asserts that she resolved the fifth goal (i.e., remain

abstinent from illegal drugs):

      On May 21, 2020, Mother obtained her medical marijuana card[,]
      which was approved due to her diagnosis of bipolar disorder, post-
      traumatic stress disorder, and anxiety disorder. Mother has never
      used nor tested positive for any other drug except marijuana[,]
      and was only using marijuana to help her cope with her anxiety
      and post-traumatic stress. Mother’s use of medical marijuana in
      no way impairs her ability to properly care for her minor
      [C]hildren.

Id. at 18.

      In its Opinion, the trial court set forth our standard of review and the

law concerning involuntary termination of parental rights under section 2511,

                                     -5-
J-S54033-20


addressed Mother’s claims, and concluded that they lack merit.        See Trial

Court Opinion, 8/25/20, at 11-18.      Specifically, the trial court evaluated

Mother’s level of compliance with each of the goals established for Mother by

the Agency.    See id. at 11-13.      The trial court acknowledged Martin’s

testimony that Mother had been compliant with her goal to cooperate and

comply with the Agency; however, the court concluded that Mother was not

compliant with any of the remaining objectives. See id.

      Further, the trial court determined that the Agency had satisfied its

burden with respect to section 2511(a)(2), (5), (8) and (b). See id. at 14-

18.   The trial court noted that Mother failed to (1) complete a parenting

program, (2) address significant mental health problems, and (3) rectify the

conditions leading to placement—homelessness, drug use, lack of income—

despite being provided with assistance. See id. at 16-17.

      Moreover, while acknowledging a bond between Mother and Children,

the trial court concluded that termination of Mother’s parental rights was in

Children’s best interests. Id. at 17-18. The trial court concluded that Children

have a strong bond with their foster parents, and termination would provide

the Children with permanency. Id.

      The record supports the trial court’s conclusions, and we discern no

abuse of discretion or error of law in the trial court’s legal conclusions. We

affirm on the basis of the trial court’s well-reasoned Opinion in rejecting




                                     -6-
J-S54033-20


Mother’s claims.    See id. at 11-18.   Accordingly, we affirm the Decrees

terminating Mother’s parental rights to Children.

      Decrees affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2021




                                    -7-